DETAILED ACTION
This communication is a Notice of Allowance in response to claim amendments and arguments filed 01/27/2021. Before this action, the claims stood rejected under 35 U.S.C. 103.

Response to arguments
Applicant's arguments filed 01/27/2021 have been fully considered and are persuasive when considered in light of claim amendments. The rejections under 35 U.S.C. 103 have been withdrawn.

Examiner’s amendments
Authorization for these amendments were given in an interview on 04/02/2021 with Phil Roux (see attached interview summary). The claims are been amended as follows:

1.	(Currently amended)	A system for dispensing a restricted distribution medical product comprising:  
	a controller comprising a processor and a memory;
	a vending machine having a person-machine interface device in communication with the controller, wherein the person-machine interface accepts input of information from a potential purchaser including the identity of a restricted distribution medical product requested by the potential purchaser and information relating to the potential purchaser’s medical condition;
	a supply of the requested restricted distribution medical product stored in the vending machine, wherein the restricted distribution medical product is selected from the group consisting of , and or combination thereof;
	an electronic self-selection algorithm stored on the controller, wherein the controller via the electronic self-selection algorithm requires the potential purchaser to enter information into the person-machine interface concerning the potential purchaser’s medical condition including information relevant to the requested restricted distribution medical product to complete the electronic self-selection algorithm, wherein, for a first request for the distribution restricted medical product having approved including  information relevant to the requested restricted distribution medical product, and (b) based on the evaluation, determines whether there is a benefit of starting treatment with the restricted distribution medical product and whether the benefit outweighs the risk associated with not starting treatment, 
wherein the controller (c) controls the vending machine to dispense a first sales unit of the requested restricted distribution medical product, and
wherein (a), (b) and (c) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risk associated with not starting treatment.

2.	(Currently amended)	The system according to claim 1 further comprising:
	an electronic de-selection algorithm stored on the controller, 
wherein the controller via the electronic de-selection algorithm requires the potential purchaser to enter updated information relating to the potential purchaser’s medical condition including updated information relevant to the requested restricted distribution medical product into the person-machine interface to complete the electronic de-selection algorithm, 
wherein, for a subsequent request for the distribution restricted medical product, the electronic de-selection algorithm (a1) evaluates (1) the updated information provided by the potential purchaser into the person-machine interface relating to the potential purchaser’s medical condition updated to the time of the subsequent request including the updated information relevant to the requested restricted distribution medical product and (2) past use of the restricted distribution medical product, and (b1) based on the evaluation, determines whether there is a benefit to continue treatment with the requested restricted distribution medical product and whether the benefit outweighs the risk associated with not continuing treatment,  
wherein the controller (c1) controls the vending machine to dispense a subsequent sales unit of the requested restricted distribution medical product, and
wherein (a1), (b1) and (c1) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risk associated with not continuing treatment.

3.	(Currently amended)	The system according to claim [[2]] 1, wherein the controller via the electronic self-selection algorithm further requires the potential purchaser to enter biometric data of the potential purchaser relevant to the requested restricted distribution medical product to complete the electronic self-selection algorithm further and determines whether to dispense the first sale of the requested restricted distribution medical product based on, at least in part, the biometric data.

4.	(Currently amended)	The system according to claim [[1]] 3, wherein the controller via the electronic de-selection algorithm further requires the potential purchaser to enter updated biometric data of the potential purchaser including the updated information relevant to the requested restricted distribution medical product to complete the electronic de-selection algorithm and determines whether to dispense the subsequent sales unit of the requested restricted distribution medical product based on, at least in part, the updated biometric data.

5.	(Currently amended)	The system according to claim 2, wherein the person-machine interface accepts input of information from a potential purchaser via telephone including (a) the identity of a restricted distribution medical product requested by the potential purchaser and information relating to the potential purchaser’s location, identity and medical condition, (b) input of information from the potential purchaser including information relevant to the requested restricted distribution medical product required by the controller via the electronic self-selection algorithm to complete the electronic self-selection algorithm and/or (c) input of information from the potential purchaser including updated information relevant to the requested restricted distribution medical product required by the controller via the electronic self-selection algorithm to complete the electronic de-selection algorithm. 

6.-29.	(Withdrawn) 		

30.	(Currently amended)	A system for dispensing a restricted distribution medical product comprising:  
	a controller comprising a processor and a memory;
	a vending machine in a general sales location, the vending machine having a person-machine interface device in communication with the controller, wherein the person-machine interface accepts input of information from a potential purchaser including the identity of a restricted distribution medical including information relevant to the requested restricted distribution medical product, wherein the restricted distribution medical product comprises a medicine typically requiring physician involvement or a medicine that has an illicit alternative use from the use typical for the medicine; 
an electronic self-selection algorithm stored on the controller, wherein the controller via the electronic self-selection algorithm requires the potential purchaser to enter information concerning the potential purchaser’s medical condition including the information relevant to the requested restricted distribution medical product into the person-machine interface to complete the electronic self-selection algorithm, 
wherein, for a first request for the distribution restricted medical product having approved labeling information identified by a governmental agency and associated with the distribution restricted medical product, the approved labeling information including risks associated with use of the restricted distribution medical product, the electronic self-selection algorithm (a) evaluates (1) the information identified by a governmental agency and included on the approved labeling of the requested restricted distribution medical product and (2) the information provided by the potential purchaser into the person-machine interface relating to the potential purchaser’s medical condition including the information relevant to the requested restricted distribution medical product, and (b) based on the evaluation, determines whether there is a benefit of starting treatment with the restricted distribution medical product and whether the benefit outweighs the risk associated with not starting treatment, and 
wherein the controller (c) controls the vending machine to dispense a transaction record for a first sales unit of the requested restricted distribution medical product, wherein (a), (b) and (c) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risk associated with not starting treatment.

31.	(Currently amended)	The system according to claim 30, further comprising:
	an electronic de-selection algorithm stored on the controller, 
		wherein the controller via the electronic de-selection algorithm requires the potential purchaser to enter updated information concerning the potential purchaser’s medical condition including updated information relevant to the requested restricted distribution medical product into the person-machine interface to complete the electronic de-selection algorithm,  
including the updated information relevant to the requested restricted distribution medical product updated to the time of the second or subsequent request and (2) past use of the restricted distribution medical product, and (b1) based on the evaluation, determines whether there is a benefit to continue treatment with the requested restricted distribution medical product and whether the benefit outweighs the risk associated with not continuing treatment,  
	wherein the controller (c1) controls the vending machine to dispense a transaction record for the subsequent sales unit of the requested restricted distribution medical, and
wherein (a1), (b1) and (c1) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risk associated with not continuing treatment.

32.	(Previously presented)	The system according to claim 31, wherein either or both of the selection algorithm and the de-selection algorithm can be accessed from a remote location via an internet connection and the transaction record can be printed out at the remote location.

33. 	(Currently amended)	A medical product distribution apparatus comprising:
	a vending machine containing a supply of a restricted distribution medical product stored therein, wherein the restricted distribution medical product comprises a medicine typically requiring physician involvement or a medicine that has an illicit alternative use from the use typical for the medicine; 
	a person-machine interface in communication with the vending machine; and  
	a controller comprising a processor and a memory containing (a) an algorithm, (b) stored approved labeling information identified by a governmental agency and relating to the restricted distribution medical product, wherein the stored approved labeling information identified by a governmental agency includes risks associated with use of the restricted distribution medical product, and (c) instructions that are readable by the controller and cause the controller to:
		(1) require a potential purchaser of a restricted distribution medical product to enter information relating to the potential purchaser’s medical condition including information relevant to the requested restricted distribution medical product into the person-machine interface; 
		(2) cause the algorithm to:
including the information relevant to the requested restricted distribution medical product and (ii) the stored approved labeling information;
			determine whether there is a benefit of treatment of the potential purchaser with the restricted distribution medical product; and
			determine whether the benefit outweighs risks to the potential purchaser associated with treatment using the restricted distribution medical product; and 
		(3) cause the vending machine to dispense the restricted distribution medical product to the potential purchaser, 
wherein the comparing and determining of step (2) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risks associated with treatment using the restricted distribution medical product.

34. 	(Currently amended)	A non-transitory storage medium comprising:
	an algorithm; 
	information identified by a governmental agency relating to a restricted distribution medical product included on an approved labeling of the restricted distribution medical product, wherein the restricted distribution medical product comprises a medicine typically requiring physician involvement or a medicine that has an illicit alternative use from the use typical for the medicine; and 
	instructions that are readable by a controller comprising a processor and a memory of a vending machine having a person-machine interface and containing a supply of the restricted distribution medical product, and cause the controller to perform the following steps:
	(1) require a potential purchaser of the restricted distribution medical product to enter information relating to the potential purchaser’s medical condition including information relevant to the requested restricted distribution medical product into the person-machine interface; 
	(2) cause the algorithm to:
		compare the (i) entered information relating to the potential purchaser’s medical condition including the information relevant to the requested restricted distribution medical product and (ii) the stored information, wherein the stored information also includes risks associated with use of the restricted distribution medical product;
		determine whether there is a benefit of treatment of the potential purchaser with the restricted distribution medical product; and

	(3) dispense the restricted distribution medical product to the potential purchaser from the vending machine, 
wherein the comparing and determining of step (2) are performed without involvement of any licensed practitioner or a prescription, when the benefit outweighs the risks associated with treatment using the restricted distribution medical product. 




Reasons for Allowance
Claims 1-5 and 30-34 are allowable over the prior art. The Examiner’s reasons are described below.

The closest prior art is Reade (USP App. Pub. No. 2004/0103033), Koneru (US 7,885,824) and Soller ("Evolution of Self-Care with Over-the-Counter Medications"). Reade discloses various types of vending machines with selection algorithms for helping purchasers obtain over-the-counter drugs in par. [0005] such as by using a computer-assisted questionnaire in par. [0050]. Koneru extends Reade to include dispensing products that would normally require a prescription by doing cost-benefit analyses (FIG. 4, col. 4 line 62 – col. 5 line 14). Soller discloses processes for switching drugs from prescription to over-the-counter by which drugs formerly requiring a prescription could be dispensed without one (see page C134). None of these reference, alone or in combination, discloses each aspect of the vending machine and the selection algorithms that allow for a restricted distribution medical product to be dispensed without the involvement of any licensed practitioner. 


Claims 1-5 and 30-34 recite patent eligible subject matter. The Examiner’s reasons are described below.

The claimed invention recites an abstract idea in Step 2A Prong One because it recites mental algorithms for determining the whether dispensing a product is appropriate (i.e., mental processes). However in Step 2A Prong Two, the claimed invention as a whole integrates the idea into a practical application by including various additional elements such as vending machine components. These features go beyond a generic computer implementation of the mental process. Further, the invention as a whole represents an improvement in technology by allowing the machine to dispense restricted distribution medical products without the involvement of any licensed practitioner (see the instant Specification par. [0020] and [0021]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299. The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626